Morton, J.
Without considering all the objections that have been urged against the memorandum, it is sufficient to say that it is fatally defective in not containing the name of the purchaser, or any designation of him whatever. In order to satisfy the statute, the memorandum should not only have been signed by the defendant or her authorized agent, and have identified the property to be sold, but should also have contained the name of the other party to the contract, or should have described him with reasonable certainty. This was not done, and the memorandum is, therefore, insufficient. Browne on St. Frauds, (4th ed.) § 372. Benjamin on Sales, (4th Am. ed.) § 234. Champion v. Plummer, 1 B. & P. N. C. 252. Williams v. Lake, 2 El. & El. 349. Williams v. Byrnes, 1 Moore, P. C. (N. S.) 154. Vandenbergh v. Spooner, L. R. 1 Ex. 316. Fessenden v. Mussey, 11 Cush. 127. Coddington v. Goddard, 16 Gray, 436, 444. Lincoln v. Erie Preserving Co. 132 Mass. 129. Grafton v. Cummings, 99 U. S. 100. Nichols v. Johnson, 10 Conn. 192. Sherburne v. Shaw, 1 N. H. 157. McGovern v. Hern, ante, 308. The ratio decidendi is that the language of the statute “ cannot be satisfied unless the existence of a bargain or contract appear evidenced in writing, and a bargain or contract cannot so appear unless the parties to it are specified, either nominally or by description, or reference.” Williams v. Byrnes, 1 Moore, P. C. (N. S.) 154,195.

Decree affirmed.